  Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 1 of 10 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                 :      Case No. 2:20-cv-951
                                           :
                     Plaintiff,            :
                                           :
                  v.                       :
                                           :
 TWENTY-TWO THOUSAND ONE                   :      VERIFIED COMPLAINT FOR
 HUNDRED AND 00/100 DOLLARS                :      FORFEITURE IN REM
 ($22,100.00) IN UNITED STATES             :
 CURRENCY,                                 :
                                           :
                     Defendant.            :
                         ____________________________________

       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendant in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter.

                                  THE DEFENDANT IN REM

       2.      The defendant is Twenty-Two Thousand One Hundred and 00/100 Dollars

($22,100.00) in United States Currency.      On or about August 6, 2019, the Drug Enforcement

Administration (“DEA”) seized the defendant from Courtney Pettigrew’s luggage, following a

consensual encounter with him at the John Glenn Columbus International Airport.    The defendant
  Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 2 of 10 PAGEID #: 2




has been deposited into the Seized Asset Deposit Fund, where it will remain during the pendency

of this action.

                                  JURISDICTION AND VENUE

         3.       Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant under 21 U.S.C. § 881(a)(6).      This Court has jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

         4.       This Court has in rem jurisdiction over the defendant under 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

         5.       Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(A) because acts and

omissions giving rise to the forfeiture occurred in the Southern District of Ohio and under 28

U.S.C. § 1395 because the defendant was found in the Southern District of Ohio.

                                    BASIS FOR FORFEITURE

         6.       The defendant is subject to forfeiture under 21 U.S.C. § 881(a)(6) because it

represents property furnished or intended to be furnished in exchange for a controlled substance,

represents proceeds traceable to such an exchange, or was used or intended to be used to facilitate

any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C.

§ 846.

                                               FACTS

         7.       On August 6, 2019, members of the Columbus, Ohio Airport DEA Group at John

Glenn Columbus International Airport (“CMH”) received information regarding the suspicious

travel of a passenger identified as Courtney Pettigrew (“Pettigrew”).


                                                  2
Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 3 of 10 PAGEID #: 3




                 a.      Members of the Columbus, Ohio Airport DEA Group are trained

          and experienced and know that persons engaged in the commercial interstate

          distribution of controlled substances frequently use CMH and the aircraft that arrive

          and depart there to transport drug sales proceeds and funds to be used to purchase

          drugs in and out of Columbus.     Those proceeds and funds are usually in the form

          of United States currency.

                 b.      Members of the Columbus, Ohio Airport DEA Group are trained

          and experienced and know that persons engaged in the commercial interstate

          distribution of controlled substances frequently use couriers to transport controlled

          substances, drug sales proceeds, and funds to be used to purchase drugs in and out

          of Columbus.    CMH and the aircraft that arrive and depart there are relied upon as

          a means of sending and receiving such couriers.

                 c.      Members of the Columbus, Ohio Airport DEA Group are trained

          and experienced in investigating illegal drug and drug currency couriers, and they

          have learned to observe and detect the behavior, characteristics, and other travel

          indicators which help them to distinguish suspected illegal drug and drug currency

          couriers from the normal, non-criminal traveling public.

                 d.      Members of the Columbus, Ohio Airport DEA Group are trained

          and experienced and know that illegal drug and drug currency couriers often

          purchase airline tickets within 72 hours of travel to known source areas for illegal

          drugs such as Los Angeles, California and/or Seattle, Washington, or to known

          destination areas for illegal drugs like Columbus, Ohio.       The members of the

          Columbus, Ohio Airport DEA Group also know that illegal drug and drug currency


                                            3
  Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 4 of 10 PAGEID #: 4




               couriers often purchase “quick-turn” trips, which are trips with short stays in

               narcotic source and/or destination areas, as the nature of their business does not

               require more than a quick drop-off or pick-up.

                       e.       DEA Special Agent Jonathan Hanley, DEA Task Force Officer

               Andrew D’Orazio (“TFO D’Orazio”), and DEA Task Force Officer Eric Doyle

               (“TFO Doyle”) are members of the Columbus, Ohio Airport DEA Group.

       8.      Based upon the information received, the officers learned that on August 5, 2019,

Pettigrew purchased a one-way ticket on American Airlines Flight #2102 to fly on August 6, 2019,

from Columbus, Ohio, to the Seattle-Tacoma International Airport with a layover at the Los

Angeles International Airport.

       9.      On August 6, 2019, TFO D’Orazio, TFO Doyle, and DEA Task Force Officer Raul

Melo (“TFO Melo”) went to the boarding gate designated for Pettigrew’s flight and observed

Pettigrew arriving in the area after the flight began boarding.   Through training and experience,

the officers know that it is common for illegal drug and drug currency couriers to arrive very close

to boarding time in an effort to thwart detection by law enforcement.          Officers noted that

Pettigrew was carrying a backpack and a small shoulder bag.

       10.     As the officers watched, Pettigrew approached the airline representative and

scanned his boarding pass.     TFOs D’Orazio and Melo then approached Pettigrew in a way as not

to block his freedom of movement, identified themselves as law enforcement officers, displayed

their credentials, advised Pettigrew that he was not in trouble and was free to leave, and asked if

he would speak to the officers about his travel. Pettigrew agreed to speak to the officers.

       11.     TFO D’Orazio explained to Pettigrew that he was speaking to him because of his

recent ticket purchase.     Pettigrew offered no explanation for his late ticket purchase or why he


                                                  4
  Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 5 of 10 PAGEID #: 5




was traveling on a one-way ticket.

         12.      TFO D’Orazio advised Pettigrew that he was investigating couriers of illegal drugs

and drug proceeds and asked Pettigrew if he was carrying any illegal drugs or large amounts of

money.     Pettigrew stated that he did not have any drugs but that he was carrying approximately

$8,000.00 in his backpack, which he intended to use for setting up his clothing line business in Los

Angeles.       When asked about his business deal and partners, Pettigrew did not provide further

information about his clothing line or the names of anyone who could confirm his statement.

         13.      Although Pettigrew stated that he was traveling to Los Angeles, his final flight

destination for the flight reservation was the Seattle, Washington area.

         14.      TFO D’Orazio asked Pettigrew if he would consent to a search of the bags that he

had with him.      Pettigrew consented.

         15.      As TFO O’Orazio began searching Pettigrew’s backpack, he found a sunglasses

case which contained approximately six bundles of currency—four bundles secured by bank bands

indicating that each bundle totaled $2,000.00 and two bundles secured by rubber bands.        Based

on his training and experience, TFO D’Orazio estimated that the bundles totaled approximately

$10,000.00.

         16.      TFO D’Orazio asked Pettigrew if he had additional currency in the bag.   Pettigrew

said, “No.”      As TFO D’Orazio continued his search, he located a leather zippered wallet under

several articles of clothing at the bottom of the backpack.    Upon opening the wallet, he found a

large bundle of cash, also secured with rubber bands.    Based on his training and experience, TFO

D’Orazio estimated that the bundle totaled approximately $10,000.00.

         17.      After finding the additional currency, TFO D’Orazio asked Pettigrew why he had

stated that he had no additional currency in his bag.   Pettigrew did not respond.   TFO D’Orazio


                                                  5
  Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 6 of 10 PAGEID #: 6




repeated the question, and Pettigrew again declined to answer.            TFO D’Orazio then asked

Pettigrew why he was traveling with so much currency.            This time, Pettigrew stated that he

wanted to buy a watch and shop.

        18.     The officers also found four cellular telephones in Pettigrew’s bag—two Apple

brand phones, an LG brand phone, and a Samsung brand flip-style phone.           Through his training

and experience, TFO D’Orazio knows that carrying multiple phones of varying values and features

is consistent with illegal drug trafficking activity.   When asked why he was carrying four cellular

telephones, Pettigrew did not provide a response.

        19.     In addition to the currency and cellular telephones, officers also located and seized

a packet of “Sugar Stoned” brand THC edible gummies.

        20.     Based on the investigation, TFO D’Orazio advised Pettigrew that the officers would

seize the currency, cellular phones, and the THC edible gummies.               Pettigrew declined to

accompany the officers to the DEA’s airport office for additional investigation.          The officers

offered Pettigrew a DEA-12 custody receipt for the currency.           Pettigrew refused to sign the

receipt but accepted a copy.    Officers noted that Pettigrew did not take his flight and left the area.

        21.     The officers returned to the DEA’s airport office and requested assistance from

Columbus Regional Airport Authority Police K-9 Officer Dale Beam (“Officer Beam”) and

certified narcotic detection K-9 “TRex” to conduct a K-9 sniff of the seized currency.

        22.     The currency was placed in a new United States Postal Service Priority Mail

package (“USPS package”) and sealed.            The narcotic detection K-9 sniff consisted of two

separate K-9 sniffs as follows.

                        a.      Ten USPS packages were placed in a circle in the DEA office.

                Three of the packages were empty, and seven contained shredded, circulated and


                                                    6
  Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 7 of 10 PAGEID #: 7




              un-circulated currency.     Officer Beam and K-9 TRex entered the area, and Officer

              Beam gave K-9 TRex the command to search.          K-9 TRex did not show a change

              in behavior in the room or on the ten packages.    Officer Beam and K-9 TRex then

              left the area.

                       b.       The DEA officers replaced one of the packages with the USPS

              package that contained the money from Pettigrew.     The location of the money was

              unknown to Officer Beam.        Officer Beam and K-9 TRex returned to the area, and

              Officer Beam gave K-9 TRex the command to search.         As K-9 TRex worked his

              way through the room, Officer Beam noted that K-9 TRex showed a change of

              behavior on one of the packages.        For example, his breathing quickened, he

              squared off to the package, placed his front paws on top of the package, and then

              began scratching the package, indicating a positive alert for the odor of narcotics

              on the package.      The DEA officers advised Officer Beam that it was the package

              containing the money seized from Pettigrew.

       23.    An official count of the United States currency seized from Pettigrew revealed that

the currency totaled $22,100.00 (the defendant):

                               Denomination     Quantity   Total
                                       $100          197 $19,700.00
                                        $50           20 $1,000.00
                                        $20           70 $1,400.00
                                                         $22,100.00

       24.    A check of Graves’s criminal history and the Municipal Court records in Lima,

Ohio, where Pettigrew was last known to reside, reveals numerous arrests related to narcotics,

dating back to 2005.

       25.    On or about November 25, 2019, the DEA received a Verified Statement of Interest


                                                 7
  Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 8 of 10 PAGEID #: 8




in the administrative proceedings from Pettigrew, asserting an interest in the defendant.

       26.     Based on the forgoing facts, the United States asserts that the defendant, $22,100.00

in United States currency, represents property furnished or intended to be furnished in exchange

for a controlled substance, represents proceeds traceable to such an exchange, or was used or

intended to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit such

offense, in violation of 21 U.S.C. § 846.    Therefore, the property is subject to forfeiture to the

United States under 21 U.S.C. § 881(a)(6).

                                     CLAIM FOR RELIEF

       WHEREFORE, the plaintiff respectfully requests that:

       (a)     pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendant and to retain the same in its

custody subject to further order of the Court;

       (b)     the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendant to assert, in conformity

with the law, a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;

       (c)     the forfeiture of the defendant to the United States be confirmed, enforced, and

ordered by the Court;

       (d)     the Court thereafter order the United States to dispose of the defendant as provided

by law; and




                                                 8
  Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 9 of 10 PAGEID #: 9




        (e)     the Court award the United States all other relief to which it is entitled, including

the costs of this action.

                                               Respectfully submitted,

                                               DAVID M. DEVILLERS
                                               United States Attorney


                                               s/Deborah D. Grimes
                                               DEBORAH D. GRIMES (0078698)
                                               Assistant United States Attorney
                                               Attorney for Plaintiff
                                               221 East Fourth Street, Suite 400
                                               Cincinnati, Ohio 45202
                                               (513) 684-3711 / Fax (513) 684-6385
                                               Deborah.Grimes@usdoj.gov




                                                  9
Case: 2:20-cv-00951-JLG-EPD Doc #: 1 Filed: 02/21/20 Page: 10 of 10 PAGEID #: 10
                     Case: 2:20-cv-00951-JLG-EPD Doc #: 1-1 Filed: 02/21/20 Page: 1 of 1 PAGEID #: 11
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Twenty-Two Thousand One Hundred and 00/100 Dollars
                                                                                                            ($22,100.00) in United States Currency
    (b) County of Residence of First Listed Plaintiff             Franklin                                   County of Residence of First Listed Defendant Franklin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah D. Grimes, Assistant United States Attorney
221 E. Fourth Street, Suite 400
Cincinnati, Ohio 45202      (513) 684-3711

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Forfeiture pursuant to 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/21/2020                                                              s/ Deborah D. Grimes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
